DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in reply to the application filed on 21 June 2021.
Claims 1-6 are currently pending and have been examined.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-6 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception without significantly more.
The claims recite sections and subjections of questions for which responses are received, data is decoded and a percentage for each response is determined.  These limitations, as drafted illustrate processes that under their broadest reasonable interpretation cover performance of the limitations in the mind.  But for the “programmable means”, system application and system language the claims encompass a user simply asking questions, observing responses, analyzing the responses and determining weighted percentages in their mine or manually with pen/paper.  The mere nominal recitation of programmable means, a system application or a system do not take the claims out of the mental processes grouping.  Thus the claims recite a mental process, which is an abstract idea.
This judicial exception is not integrated into a practical application.  The claim recites the system application receiving data.  The receiving is recited at a high level of generality and amounts to mere data gathering, which is a form of insignificant extra solution activity.  The system and decodes and programmable means that determines the percentage are also recited at a high level of generality and merely automate the analysis and determination steps.  Each of the additional limitations is no more than mere instructions to apply the exception using a generic computer component.  The combination of these additional elements is no more than mere instructions to apply the exception using a generic computer component.  Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application.  The claims are directed to an abstract idea.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed with respect to step 2A Prong 2 above, the additional elements in the claim amount to no more than mere instructions to apply the exception using generic computer components.  The same analysis applies here in 2B and does not provide an inventive concept.
For the receiving step that was considered extras solution activity in Step 2A, this has been re-evaluated in step 2B and determined to be well-understood, routine and conventional activity in the field.  The specification does not provide any indication that the system application is anything other than a generic, off the shelf computer component and the Symantec, TLI and OIP Techs court decisions in MPEP 2106.05 indicate that the mere collection, receipt or transmission of data is a well-understood, routine and conventional function when it is claimed in a merely generic manner, as it is here.  Accordingly, Claims 1-6 are not directed to eligible subject matter.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-6 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Morris et al. (US 2008/0288313).
As per Claims 1-6 Morris teaches:
A method for completing an assessment, for determining business development performance, professional development performance or engagement rates performance consisting essentially of or comprising:
a main section of at least five questions (Morris in at least [0024-0025] describes a point of view index as a subset of criteria and question sets,  each main section includes criteria in the analytic index representing knowledge for evaluating aspects of enterprise functionality, e.g. criteria/questions to be answered for evaluation, including strategic alignment, performance, integration, risk and change leadership, roles, processes, inventories of skills, IT, functional alignment, etc.); a subsection within each main section of at least three questions (Morris  [0030] the criteria each have a set of one or more questions, it is specifically noted that any number of questions can be associated with a particular criteria as is described in at least [0031-0037])
responding to two (or four) specific questions within a subsection of a main section; system application receiving data entered (Morris in at least [0042-0047] describes the user interface allowing for the configuration of the relevant questions in a question area and the ability to gather inputs to the question sets), 
decoding data of each questions within each sub-section within each main section; and a decoding of data of each main section, characterized in that, a final determination is completed to support the total assessment from each main section represented in percentage format is the programmable means for completing the assessment/determines a specific percentage earned from each response contributing to determining a weighted percentage for the specific question (Morris [0049-0061] describes at least Fig. 5a-5b where an evaluator scores the results of the inputs to the questions, i.e. decodes, to determine an overall score for a particular task, using a weighting mechanism at both the criteria and question level, percentages are utilized to assess the input data responses),


Examiner’s Note
An examination of this application reveals that applicant is a pro se inventor. While an applicant may prosecute the application (except that a juristic entity must be represented by a patent practitioner, 37 CFR 1.31), lack of skill in this field usually acts as a liability in affording the maximum protection for the invention disclosed. Applicant is advised to secure the services of a registered patent attorney or agent to prosecute the application, since the value of a patent is largely dependent upon skilled preparation and prosecution. The Office cannot aid in selecting an attorney or agent.
A listing of registered patent attorneys and agents is available at https://oedci.uspto.gov/OEDCI/.  Applicants may also obtain a list of registered patent attorneys and agents located in their area by writing to the Mail Stop OED, Director of the U.S. Patent and Trademark Office, P.O. Box 1450, Alexandria, VA 22313-1450.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Zertuche (US 2018/0366021) Assessment Data Analysis Platform with Interactive Dashboards.
Wical et al. (US 6,101,515) Learning system for Classification of Terminology.
Stephan et al. (US 2005/0049951) Portfolio Management Evaluation.
Messinger et al. (US 2008/0052146) Project Management System.
Bubner (US 7,584,117) Analysis of Business Innovation Potential.
Telle et al. (US 2014/0081680) Evaluating Technology Assets Using Data Sets to Generate Evaluation Outputs.
Glickman et al. (US 9,305,059) Dynamically Selecting Questions to be presented in a Survey.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHANIE Z DELICH whose telephone number is (571)270-1288.  The examiner can normally be reached on Monday - Friday 7-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rutao Wu can be reached on 571-272-6045.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/STEPHANIE Z DELICH/Primary Examiner, Art Unit 3623